UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21460 Pioneer Series Trust II (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:November 30 Date of reporting period:July 1, 2012 to June 30, 2013 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Series Trust II By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., President DateAugust 20, 2013 Pioneer Growth Opportunities ABIOMED, INC. Ticker: ABMD Security ID: 003654100 Meeting Date: AUG 08, 2012 Meeting Type: Annual Record Date: JUN 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis E. Lataif For For Management 1.2 Elect Director Henri A. Termeer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management ACTAVIS, INC. Ticker: ACT Security ID: 00507K103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jack Michelson For For Management 1b Elect Director Ronald R. Taylor For For Management 1c Elect Director Andrew L. Turner For For Management 1d Elect Director Paul M. Bisaro For For Management 1e Elect Director Christopher W. Bodine For For Management 1f Elect Director Michael J. Feldman For For Management 1g Elect Director Fred G. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention Against Against Shareholder AIR METHODS CORPORATION Ticker: AIRM Security ID: 009128307 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George W. Belsey For For Management 1.2 Elect Director C. David Kikumoto For For Management 1.3 Elect Director Carl H. McNair, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AKORN, INC. Ticker: AKRX Security ID: 009728106 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John N. Kapoor For For Management 1.2 Elect Director Ronald M. Johnson For For Management 1.3 Elect Director Brian Tambi For For Management 1.4 Elect Director Steven J. Meyer For For Management 1.5 Elect Director Alan Weinstein For For Management 1.6 Elect Director Kenneth S. Abramowitz For For Management 1.7 Elect Director Adrienne L. Graves For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALASKA AIR GROUP, INC. Ticker: ALK Security ID: 011659109 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William S. Ayer For For Management 1.2 Elect Director Patricia M. Bedient For For Management 1.3 Elect Director Marion C. Blakey For For Management 1.4 Elect Director Phyllis J. Campbell For For Management 1.5 Elect Director Jessie J. Knight, Jr. For For Management 1.6 Elect Director R. Marc Langland For For Management 1.7 Elect Director Dennis F. Madsen For For Management 1.8 Elect Director Byron I. Mallott For For Management 1.9 Elect Director J. Kenneth Thompson For For Management 1.10 Elect Director Bradley D. Tilden For For Management 1.11 Elect Director Eric K. Yeaman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Awards Against Against Shareholder ALIGN TECHNOLOGY, INC. Ticker: ALGN Security ID: 016255101 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David E. Collins For For Management 1.2 Elect Director Joseph Lacob For For Management 1.3 Elect Director C. Raymond Larkin, Jr. For For Management 1.4 Elect Director George J. Morrow For For Management 1.5 Elect Director David C. Nagel For For Management 1.6 Elect Director Thomas M. Prescott For For Management 1.7 Elect Director Greg J. Santora For For Management 1.8 Elect Director Warren S. Thaler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management ALKERMES PLC. Ticker: ALKS Security ID: G01767105 Meeting Date: AUG 01, 2012 Meeting Type: Annual Record Date: JUN 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Floyd E. Bloom For For Management 1.2 Elect Director Geraldine A. Henwood For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Change Location of Annual Meeting For For Management 6 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration ALLEGIANT TRAVEL COMPANY Ticker: ALGT Security ID: 01748X102 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Montie R. Brewer For For Management 1.2 Elect Director Gary Ellmer For For Management 1.3 Elect Director Timothy P. Flynn For For Management 1.4 Elect Director Maurice J. Gallagher, For For Management Jr. 1.5 Elect Director Linda A. Marvin For For Management 1.6 Elect Director Charles W. Pollard For For Management 1.7 Elect Director John Redmond For For Management 2 Ratify Auditors For For Management AMARIN CORPORATION PLC Ticker: AMRN Security ID: 023111206 Meeting Date: JUL 10, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Lars G. Ekman as Director For For Management 2 Re-elect Carl L. Gordon as Director For For Management 3 Re-elect Jan van Heek as Director For For Management 4 Re-elect Patrick J. O'Sullivan as For For Management Director 5 Advisory Vote to Approve Compensation For For Management of Named Executive Officers 6 Approve Remuneration Report For For Management 7 Appoint Deloitte & Touche LLP as For For Management Auditors and Authorise Their Remuneration 8 Amend 2011 Stock Incentive Plan For For Management AMERICAN CAMPUS COMMUNITIES, INC. Ticker: ACC Security ID: 024835100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Bayless Jr. For For Management 1.2 Elect Director R.D. Burck For For Management 1.3 Elect Director G. Steven Dawson For For Management 1.4 Elect Director Cydney C. Donnell For For Management 1.5 Elect Director Edward Lowenthal For For Management 1.6 Elect Director Oliver Luck For For Management 1.7 Elect Director Winston W. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN EAGLE OUTFITTERS, INC. Ticker: AEO Security ID: 02553E106 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Hanson For For Management 1.2 Elect Director Thomas R. Ketteler For For Management 1.3 Elect Director Cary D. McMillan For For Management 1.4 Elect Director David M. Sable For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ARES CAPITAL CORPORATION Ticker: ARCC Security ID: 04010L103 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank E. O'Bryan For For Management 1.2 Elect Director Antony P. Ressler For For Management 1.3 Elect Director Eric B. Siegel For For Management 2 Ratify Auditors For For Management 3 Approve Issuance of Shares Below Net For For Management Asset Value (NAV) ARUBA NETWORKS, INC. Ticker: ARUN Security ID: 043176106 Meeting Date: NOV 29, 2012 Meeting Type: Annual Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dominic P. Orr For Withhold Management 1.2 Elect Director Keerti Melkote For For Management 1.3 Elect Director Bernard Guidon For Withhold Management 1.4 Elect Director Emmanuel Hernandez For For Management 1.5 Elect Director Michael R. Kourey For For Management 1.6 Elect Director Willem P. Roelandts For For Management 1.7 Elect Director Juergen Rottler For For Management 1.8 Elect Director Daniel Warmenhoven For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ASPEN TECHNOLOGY, INC. Ticker: AZPN Security ID: 045327103 Meeting Date: DEC 06, 2012 Meeting Type: Annual Record Date: OCT 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark E. Fusco For For Management 1.2 Elect Director Gary E. Haroian For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AVIS BUDGET GROUP, INC. Ticker: CAR Security ID: 053774105 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald L. Nelson For For Management 1.2 Elect Director Alun Cathcart For For Management 1.3 Elect Director Mary C. Choksi For For Management 1.4 Elect Director Leonard S. Coleman For For Management 1.5 Elect Director John D. Hardy, Jr. For For Management 1.6 Elect Director Lynn Krominga For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director F. Robert Salerno For For Management 1.9 Elect Director Stender E. Sweeney For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation B&G FOODS, INC. Ticker: BGS Security ID: 05508R106 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Cantwell For For Management 1.2 Elect Director Cynthia T. Jamison For For Management 1.3 Elect Director Charles F. Marcy For For Management 1.4 Elect Director Dennis M. Mullen For For Management 1.5 Elect Director Cheryl M. Palmer For For Management 1.6 Elect Director Alfred Poe For For Management 1.7 Elect Director Stephen C. Sherrill For For Management 1.8 Elect Director David L. Wenner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management BASIC ENERGY SERVICES, INC. Ticker: BAS Security ID: 06985P100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William E. Chiles For For Management 1.2 Elect Director Robert F. Fulton For For Management 1.3 Elect Director Antonio O. Garza, Jr. For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management BONANZA CREEK ENERGY, INC. Ticker: BCEI Security ID: 097793103 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James A. Watt For For Management 1.2 Elect Director Gregory P. Raih For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BUFFALO WILD WINGS, INC. Ticker: BWLD Security ID: 119848109 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sally J. Smith For For Management 1.2 Elect Director J. Oliver Maggard For For Management 1.3 Elect Director James M. Damian For For Management 1.4 Elect Director Dale M. Applequist For For Management 1.5 Elect Director Warren E. Mack For For Management 1.6 Elect Director Michael P. Johnson For For Management 1.7 Elect Director Jerry R. Rose For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CABOT OIL & GAS CORPORATION Ticker: COG Security ID: 127097103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert L. Keiser For For Management 1b Elect Director W. Matt Ralls For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Plans Against Against Shareholder CARTER'S, INC. Ticker: CRI Security ID: 146229109 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Vanessa J. Castagna For For Management 1b Elect Director William J. Montgoris For For Management 1c Elect Director David Pulver For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CATALYST HEALTH SOLUTIONS, INC. Ticker: CHSI Security ID: 14888B103 Meeting Date: JUL 02, 2012 Meeting Type: Special Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management CHART INDUSTRIES, INC. Ticker: GTLS Security ID: 16115Q308 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel F. Thomas For For Management 1.2 Elect Director W. Douglas Brown For For Management 1.3 Elect Director Richard E. Goodrich For For Management 1.4 Elect Director Steven W. Krablin For For Management 1.5 Elect Director Michael W. Press For For Management 1.6 Elect Director James M. Tidwell For For Management 1.7 Elect Director Thomas L. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CINEMARK HOLDINGS, INC. Ticker: CNK Security ID: 17243V102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin D. Chereskin For For Management 1.2 Elect Director Lee Roy Mitchell For For Management 1.3 Elect Director Raymond W. Syufy For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management COBALT INTERNATIONAL ENERGY, INC. Ticker: CIE Security ID: 19075F106 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph H. Bryant For For Management 1.2 Elect Director N. John Lancaster For Withhold Management 1.3 Elect Director Jon A. Marshall For For Management 1.4 Elect Director Kenneth A. Pontarelli For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COMSTOCK RESOURCES, INC. Ticker: CRK Security ID: 205768203 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cecil E. Martin For For Management 1.2 Elect Director Nancy E. Underwood For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management COSTAR GROUP, INC. Ticker: CSGP Security ID: 22160N109 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Klein For For Management 1.2 Elect Director Andrew C. Florance For For Management 1.3 Elect Director David Bonderman For For Management 1.4 Elect Director Michael J. Glosserman For For Management 1.5 Elect Director Warren H. Haber For For Management 1.6 Elect Director John W. Hill For For Management 1.7 Elect Director Christopher J. Nassetta For For Management 1.8 Elect Director David J. Steinberg For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DIANA SHIPPING INC. Ticker: DSZ Security ID: Y2066G104 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect William (Bill) Lawes as Director For For Management 1.2 Elect Konstantinos Psaltis as Director For For Management 2 Ratify Ernst & Young (Hellas) as For For Management Auditors DRESSER-RAND GROUP INC. Ticker: DRC Security ID: 261608103 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William E. Macaulay For For Management 1.2 Elect Director Vincent R. Volpe, Jr. For For Management 1.3 Elect Director Rita V. Foley For For Management 1.4 Elect Director Louis A. Raspino For For Management 1.5 Elect Director Philip R. Roth For For Management 1.6 Elect Director Stephen A. Snider For For Management 1.7 Elect Director Michael L. Underwood For For Management 1.8 Elect Director Joseph C. Winkler, III For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management E*TRADE FINANCIAL CORPORATION Ticker: ETFC Security ID: 269246401 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul T. Idzik For For Management 1b Elect Director Frederick W. Kanner For For Management 1c Elect Director James Lam For For Management 1d Elect Director Rodger A. Lawson For For Management 1e Elect Director Rebecca Saeger For For Management 1f Elect Director Joseph L. Sclafani For For Management 1g Elect Director Joseph M. Velli For For Management 1h Elect Director Donna L. Weaver For For Management 1i Elect Director Stephen H. Willard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ENDOLOGIX, INC. Ticker: ELGX Security ID: 29266S106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory D. Waller For For Management 1.2 Elect Director Thomas C. Wilder, III For For Management 1.3 Elect Director Thomas F. Zenty, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management EXACT SCIENCES CORPORATION Ticker: EXAS Security ID: 30063P105 Meeting Date: JUL 26, 2012 Meeting Type: Annual Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sally W. Crawford For Withhold Management 1.2 Elect Director Daniel J. Levangie For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management FINANCIAL ENGINES, INC. Ticker: FNGN Security ID: 317485100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Heidi K. Fields For For Management 1.2 Elect Director Joseph A. Grundfest For For Management 1.3 Elect Director Paul G. Koontz For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management FINISAR CORPORATION Ticker: FNSR Security ID: 31787A507 Meeting Date: DEC 03, 2012 Meeting Type: Annual Record Date: OCT 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael C. Child For For Management 1.2 Elect Director Roger C. Ferguson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FIVE BELOW, INC. Ticker: FIVE Security ID: 33829M101 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael F. Devine, III For For Management 1.2 Elect Director Ronald L. Sargent For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years FLOTEK INDUSTRIES, INC. Ticker: FTK Security ID: 343389102 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Chisholm For For Management 1.2 Elect Director L. Melvin Cooper For For Management 1.3 Elect Director Kenneth T. Hern For For Management 1.4 Elect Director L.V.'Bud' McGuire For For Management 1.5 Elect Director John S. Reiland For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Auditors For For Management FLOWERS FOODS, INC. Ticker: FLO Security ID: 343498101 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Allen L. Shiver For For Management 1.2 Elect Director Franklin L. Burke For For Management 1.3 Elect Director George E. Deese For For Management 1.4 Elect Director Manuel A. Fernandez For For Management 1.5 Elect Director Melvin T. Stith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management G-III APPAREL GROUP, LTD. Ticker: GIII Security ID: 36237H101 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Morris Goldfarb For For Management 1.2 Elect Director Sammy Aaron For For Management 1.3 Elect Director Thomas J. Brosig For For Management 1.4 Elect Director Alan Feller For For Management 1.5 Elect Director Jeffrey Goldfarb For For Management 1.6 Elect Director Laura Pomerantz For Withhold Management 1.7 Elect Director Allen Sirkin For For Management 1.8 Elect Director Willem van Bokhorst For Withhold Management 1.9 Elect Director Cheryl Vitali For Withhold Management 1.10 Elect Director Richard White For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management GARTNER, INC. Ticker: IT Security ID: 366651107 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Bingle For For Management 1b Elect Director Richard J. Bressler For For Management 1c Elect Director Raul E. Cesan For For Management 1d Elect Director Karen E. Dykstra For For Management 1e Elect Director Anne Sutherland Fuchs For For Management 1f Elect Director William O. Grabe For For Management 1g Elect Director Eugene A. Hall For For Management 1h Elect Director Stephen G. Pagliuca For For Management 1i Elect Director James C. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GENESEE & WYOMING INC. Ticker: GWR Security ID: 371559105 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Bott For For Management 1.2 Elect Director Oivind Lorentzen, III For For Management 1.3 Elect Director Philip J. Ringo For For Management 1.4 Elect Director Mark A. Scudder For For Management 1.5 Elect Director Gregory S. Ledford For For Management 2 Ratify Auditors For For Management GOLAR LNG LTD Ticker: GOL Security ID: G9456A100 Meeting Date: SEP 21, 2012 Meeting Type: Annual Record Date: JUL 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect John Fredriksen as Director For For Management 2 Reelect Kate Blankenship as Director For For Management 3 Reelect Hans Petter Aas as Director For For Management 4 Reelect Kathrine Fredriksen as Director For For Management 5 Reelect Tor Olav Troim as Director For For Management 6 Reappoint PricewaterhouseCoopers of For For Management London, England as Auditors and Authorize Board to Fix Their Remuneration 7 Approve Remuneration of Directors For For Management GRAND CANYON EDUCATION, INC. Ticker: LOPE Security ID: 38526M106 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brent D. Richardson For For Management 1.2 Elect Director Brian E. Mueller For For Management 1.3 Elect Director David J. Johnson For For Management 1.4 Elect Director Jack A. Henry For For Management 1.5 Elect Director Bradley A. Casper For For Management 1.6 Elect Director Kevin F. Warren For For Management 1.7 Elect Director Sara R. Dial For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GREAT LAKES DREDGE & DOCK CORPORATION Ticker: GLDD Security ID: 390607109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl A. Albert For For Management 1.2 Elect Director Jonathan W. Berger For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan GREEN MOUNTAIN COFFEE ROASTERS, INC. Ticker: GMCR Security ID: 393122106 Meeting Date: MAR 07, 2013 Meeting Type: Annual Record Date: JAN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara D. Carlini For For Management 1.2 Elect Director Hinda Miller For For Management 1.3 Elect Director Norman H. Wesley For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GREENWAY MEDICAL TECHNOLOGIES, INC. Ticker: GWAY Security ID: 39679B103 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas T. Richards For For Management 1.2 Elect Director Walter Turek For For Management 2 Ratify Auditors For For Management GUIDEWIRE SOFTWARE, INC. Ticker: GWRE Security ID: 40171V100 Meeting Date: DEC 05, 2012 Meeting Type: Annual Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth W. Branson For For Management 1.2 Elect Director Craig Ramsey For For Management 1.3 Elect Director Marcus S. Ryu For For Management 2 Ratify Auditors For For Management HANESBRANDS INC. Ticker: HBI Security ID: 410345102 Meeting Date: APR 03, 2013 Meeting Type: Annual Record Date: FEB 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lee A. Chaden For For Management 1.2 Elect Director Bobby J. Griffin For For Management 1.3 Elect Director James C. Johnson For For Management 1.4 Elect Director Jessica T. Mathews For For Management 1.5 Elect Director J. Patrick Mulcahy For For Management 1.6 Elect Director Ronald L. Nelson For For Management 1.7 Elect Director Richard A. Noll For For Management 1.8 Elect Director Andrew J. Schindler For For Management 1.9 Elect Director Ann E. Ziegler For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management HOMEAWAY, INC. Ticker: AWAY Security ID: 43739Q100 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian H. Sharples For For Management 1.2 Elect Director Charles ("Lanny") Baker For For Management 1.3 Elect Director Tina B. Sharkey For For Management 2 Ratify Auditors For For Management IMPERVA, INC. Ticker: IMPV Security ID: 45321L100 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Theresia Gouw For For Management 1.2 Elect Director Frank Slootman For For Management 1.3 Elect Director David N. Strohm For For Management 2 Ratify Auditors For For Management INSULET CORPORATION Ticker: PODD Security ID: 45784P101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Duane DeSisto For For Management 1.2 Elect Director Steven Sobieski For Withhold Management 1.3 Elect Director W. Mark Lortz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTEGRATED DEVICE TECHNOLOGY, INC. Ticker: IDTI Security ID: 458118106 Meeting Date: SEP 13, 2012 Meeting Type: Annual Record Date: JUL 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Schofield For For Management 1.2 Elect Director Jeffrey McCreary For For Management 1.3 Elect Director Umesh Padval For For Management 1.4 Elect Director Gordon Parnell For For Management 1.5 Elect Director Donald Schrock For For Management 1.6 Elect Director Ron Smith For For Management 1.7 Elect Director Theodore L. Tewksbury, For For Management III 1.8 Elect Director Peter Feld For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management IPG PHOTONICS CORPORATION Ticker: IPGP Security ID: 44980X109 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Valentin P. Gapontsev For For Management 1.2 Elect Director Eugene Scherbakov For For Management 1.3 Elect Director Igor Samartsev For For Management 1.4 Elect Director Robert A. Blair For For Management 1.5 Elect Director Michael C. Child For For Management 1.6 Elect Director William F. Krupke For For Management 1.7 Elect Director Henry E. Gauthier For For Management 1.8 Elect Director William S. Hurley For For Management 1.9 Elect Director John R. Peeler For For Management 2 Ratify Auditors For For Management JAZZ PHARMACEUTICALS PLC Ticker: JAZZ Security ID: G50871105 Meeting Date: JUL 27, 2012 Meeting Type: Annual Record Date: MAY 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kenneth W. O'Keefe For For Management 2 Elect Director Alan M. Sebulsky For For Management 3 Elect Director Catherine A. Sohn For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Three One Year Management Years JOY GLOBAL INC. Ticker: JOY Security ID: 481165108 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven L. Gerard For For Management 1.2 Elect Director John T. Gremp For For Management 1.3 Elect Director John Nils Hanson For For Management 1.4 Elect Director Gale E. Klappa For For Management 1.5 Elect Director Richard B. Loynd For For Management 1.6 Elect Director P. Eric Siegert For For Management 1.7 Elect Director Michael W. Sutherlin For For Management 1.8 Elect Director James H. Tate For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested None For Management Election of Directors KBR, INC. Ticker: KBR Security ID: 48242W106 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Frank Blount For For Management 1.2 Elect Director Loren K. Carroll For For Management 1.3 Elect Director Linda Z. Cook For For Management 1.4 Elect Director Jeffrey E. Curtiss For For Management 1.5 Elect Director Jack B. Moore For For Management 1.6 Elect Director William P. Utt For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KENNAMETAL INC. Ticker: KMT Security ID: 489170100 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald M. Defeo For For Management 1.2 Elect Director William R. Newlin For For Management 1.3 Elect Director Lawrence W. Stranghoener For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LKQ CORPORATION Ticker: LKQ Security ID: 501889208 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Clinton Allen For For Management 1.2 Elect Director Kevin F. Flynn For For Management 1.3 Elect Director Ronald G. Foster For For Management 1.4 Elect Director Joseph M. Holsten For For Management 1.5 Elect Director Blythe J. McGarvie For For Management 1.6 Elect Director Paul M. Meister For For Management 1.7 Elect Director John F. O'Brien For For Management 1.8 Elect Director Guhan Subramanian For For Management 1.9 Elect Director Robert L. Wagman For For Management 1.10 Elect Director William M. Webster, IV For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Increase Authorized Common Stock For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LUMBER LIQUIDATORS HOLDINGS, INC. Ticker: LL Security ID: 55003T107 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Macon F. Brock, Jr. For For Management 1.2 Elect Director John M. Presley For For Management 1.3 Elect Director Thomas D. Sullivan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MATTRESS FIRM HOLDING CORP. Ticker: MFRM Security ID: 57722W106 Meeting Date: SEP 05, 2012 Meeting Type: Annual Record Date: JUL 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Stephen Stagner For For Management 1.2 Elect Director William E. Watts For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Ratify Auditors For For Management MERU NETWORKS, INC. Ticker: MERU Security ID: 59047Q103 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nicholas Mitsakos For For Management 1.2 Elect Director Harold Copperman For For Management 1.3 Elect Director Charles D. Kissner For For Management 1.4 Elect Director William Quigley For For Management 1.5 Elect Director Barry A. Newman For For Management 1.6 Elect Director Bami Bastani For For Management 2 Ratify Auditors For For Management NATURAL GROCERS BY VITAMIN COTTAGE, INC. Ticker: NGVC Security ID: 63888U108 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: JAN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard Halle For For Management 1.2 Elect Director Elizabeth Isely For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management NEUROCRINE BIOSCIENCES, INC. Ticker: NBIX Security ID: 64125C109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Corinne H. Nevinny For For Management 1.2 Elect Director Richard F. Pops For For Management 1.3 Elect Director Stephen A. Sherwin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management NPS PHARMACEUTICALS, INC. Ticker: NPSP Security ID: 62936P103 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael W. Bonney For For Management 1.2 Elect Director Colin Broom For For Management 1.3 Elect Director Georges Gemayel For For Management 1.4 Elect Director Pedro Granadillo For For Management 1.5 Elect Director James G. Groninger For For Management 1.6 Elect Director Francois Nader For For Management 1.7 Elect Director Rachel R. Selisker For For Management 1.8 Elect Director Peter G. Tombros For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management OASIS PETROLEUM INC. Ticker: OAS Security ID: 674215108 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael McShane For For Management 1.2 Elect Director Thomas B. Nusz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation OCZ TECHNOLOGY GROUP, INC. Ticker: OCZ Security ID: 67086E303 Meeting Date: AUG 13, 2012 Meeting Type: Annual Record Date: JUN 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Russell J. Knittel For Withhold Management 2 Approve Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PDC ENERGY, INC. Ticker: PDCE Security ID: 69327R101 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry F. Mazza For For Management 1.2 Elect Director James M. Trimble For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management PERFORMANT FINANCIAL CORPORATION Ticker: PFMT Security ID: 71377E105 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Todd R. Ford For For Management 1.2 Elect Director Brian P. Golson For Withhold Management 2 Ratify Auditors For For Management PROCERA NETWORKS, INC. Ticker: PKT Security ID: 74269U203 Meeting Date: AUG 27, 2012 Meeting Type: Annual Record Date: JUL 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott McClendon For For Management 1.2 Elect Director James F. Brear For For Management 1.3 Elect Director Staffan Hillberg For For Management 1.4 Elect Director B.G. Kumar For For Management 1.5 Elect Director Alan B. Lefkof For For Management 1.6 Elect Director Mary Losty For For Management 1.7 Elect Director Thomas Saponas For For Management 1.8 Elect Director William Slavin For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management QLIK TECHNOLOGIES INC. Ticker: QLIK Security ID: 74733T105 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Gavin, Jr. For For Management 1.2 Elect Director Alexander Ott For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation QUIDEL CORPORATION Ticker: QDEL Security ID: 74838J101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas D. Brown For For Management 1.2 Elect Director Douglas C. Bryant For For Management 1.3 Elect Director Kenneth F. Buechler For For Management 1.4 Elect Director Rod F. Dammeyer For For Management 1.5 Elect Director Mary Lake Polan For For Management 1.6 Elect Director Mark A. Pulido For For Management 1.7 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RACKSPACE HOSTING, INC. Ticker: RAX Security ID: 750086100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Lanham Napier For For Management 1.2 Elect Director George J. Still, Jr. For For Management 1.3 Elect Director Michael Sam Gilliland For For Management 2 Ratify Auditors For For Management SCIQUEST, INC. Ticker: SQI Security ID: 80908T101 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director L. Steven Nelson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Approve Omnibus Stock Plan For Against Management 5 Ratify Auditors For For Management SEMGROUP CORPORATION Ticker: SEMG Security ID: 81663A105 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald A. Ballschmiede For For Management 1.2 Elect Director Sarah M. Barpoulis For For Management 1.3 Elect Director John F. Chlebowski For For Management 1.4 Elect Director Karl F. Kurz For For Management 1.5 Elect Director James H. Lytal For For Management 1.6 Elect Director Thomas R. McDaniel For For Management 1.7 Elect Director Norman J. Szydlowski For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management SHORETEL, INC. Ticker: SHOR Security ID: 825211105 Meeting Date: NOV 02, 2012 Meeting Type: Annual Record Date: SEP 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary J. Daichendt For For Management 1.2 Elect Director Michael Gregoire For For Management 1.3 Elect Director Charles D. Kissner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SIGNATURE BANK Ticker: SBNY Security ID: 82669G104 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judith Huntington For For Management 1.2 Elect Director Michael Pappagallo For For Management 1.3 Elect Director John Tamberlane For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SIX FLAGS ENTERTAINMENT CORPORATION Ticker: SIX Security ID: 83001A102 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Baker For For Management 1.2 Elect Director Kurt M. Cellar For For Management 1.3 Elect Director Charles A. Koppelman For For Management 1.4 Elect Director Jon L. Luther For For Management 1.5 Elect Director Usman Nabi For For Management 1.6 Elect Director Stephen D. Owens For For Management 1.7 Elect Director James Reid-Anderson For For Management 1.8 Elect Director Richard W. Roedel For For Management 2 Ratify Auditors For For Management SKYWORKS SOLUTIONS, INC. Ticker: SWKS Security ID: 83088M102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. McLachlan For For Management 1.2 Elect Director David J. Aldrich For For Management 1.3 Elect Director Kevin L. Beebe For For Management 1.4 Elect Director Timothy R. Furey For For Management 1.5 Elect Director Balakrishnan S. Iyer For For Management 1.6 Elect Director Thomas C. Leonard For For Management 1.7 Elect Director David P. McGlade For For Management 1.8 Elect Director Robert A. Schriesheim For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management SOLARWINDS, INC. Ticker: SWI Security ID: 83416B109 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Benjamin Nye For For Management 1.2 Elect Director Kevin B. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adjourn Meeting For For Management SPECTRUM GROUP INTERNATIONAL, INC. Ticker: SPGZ Security ID: 84763M102 Meeting Date: DEC 13, 2012 Meeting Type: Annual Record Date: NOV 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joel R. Anderson For For Management 1.2 Elect Director Antonio Arenas For For Management 1.3 Elect Director Jeffrey D. Benjamin For For Management 1.4 Elect Director Ellis Landau For For Management 1.5 Elect Director William Montgomery For For Management 1.6 Elect Director John 'Jay' U. Moorhead For For Management 1.7 Elect Director Jess M. Ravich For For Management 1.8 Elect Director Gregory N. Roberts For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management SWIFT TRANSPORTATION COMPANY Ticker: SWFT Security ID: 87074U101 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Post For Withhold Management 1.2 Elect Director Jerry Moyes For For Management 1.3 Elect Director Richard H. Dozer For Withhold Management 1.4 Elect Director David Vander Ploeg For Withhold Management 1.5 Elect Director Glenn Brown For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TANGOE, INC. Ticker: TNGO Security ID: 87582Y108 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Coit For For Management 1.2 Elect Director Jackie R. Kimzey For For Management 1.3 Elect Director Noah J. Walley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management THE MANITOWOC COMPANY, INC. Ticker: MTW Security ID: 563571108 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joan K. Chow For For Management 1.2 Elect Director Kenneth W. Krueger For For Management 1.3 Elect Director Robert C. Stift For For Management 2 Approve Omnibus Stock Plan For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE ULTIMATE SOFTWARE GROUP, INC. Ticker: ULTI Security ID: 90385D107 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Scott Scherr For For Management 2 Elect Director Alois T. Leiter For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation TRIANGLE PETROLEUM CORPORATION Ticker: TPLM Security ID: 89600B201 Meeting Date: NOV 16, 2012 Meeting Type: Annual Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter Hill For For Management 1.2 Elect Director Jonathan Samuels For For Management 1.3 Elect Director F. Gardner Parker For Withhold Management 1.4 Elect Director Gus Halas For Withhold Management 1.5 Elect Director Randal Matkaluk For Withhold Management 1.6 Elect Director Roy A. Aneed For For Management 2 Ratify Auditors For For Management 3 Approve Issuance of Shares for a For For Management Private Placement 4 Change State of Incorporation For For Management 5 Increase Authorized Common Stock For For Management 6 Authorize New Class of Preferred Stock For Against Management 7 Amend Omnibus Stock Plan For Against Management TRILOGY ENERGY CORP. Ticker: TET Security ID: 89620H105 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Clayton H. (Clay) For For Management Riddell 1.2 Elect Director James H.T. (Jim) Riddell For For Management 1.3 Elect Director M.H. (Mick) Dilger For For Management 1.4 Elect Director Donald A. (Don) Garner For For Management 1.5 Elect Director Wilfred A. (Wilf) Gobert For For Management 1.6 Elect Director Robert M. (Bob) For For Management MacDonald 1.7 Elect Director E. Mitchell (Mitch) For For Management Shier 1.8 Elect Director Donald F. (Don) Textor For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Bylaws For For Management TUPPERWARE BRANDS CORPORATION Ticker: TUP Security ID: 899896104 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Catherine A. Bertini For For Management 1.2 Elect Director Susan M. Cameron For For Management 1.3 Elect Director Kriss Cloninger, III For For Management 1.4 Elect Director E. V. Goings For For Management 1.5 Elect Director Joe R. Lee For For Management 1.6 Elect Director Angel R. Martinez For For Management 1.7 Elect Director Antonio Monteiro de For For Management Castro 1.8 Elect Director Robert J. Murray For For Management 1.9 Elect Director David R. Parker For For Management 1.10 Elect Director Joyce M. Roche For For Management 1.11 Elect Director M. Anne Szostak For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management UNITED RENTALS, INC. Ticker: URI Security ID: 911363109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Bobby J. Griffin For For Management 1.4 Elect Director Michael J. Kneeland For For Management 1.5 Elect Director Pierre E. Leroy For For Management 1.6 Elect Director Singleton B. McAllister For For Management 1.7 Elect Director Brian D. McAuley For For Management 1.8 Elect Director John S. McKinney For For Management 1.9 Elect Director James H. Ozanne For For Management 1.10 Elect Director Jason D. Papastavrou For For Management 1.11 Elect Director Filippo Passerini For For Management 1.12 Elect Director Donald C. Roof For For Management 1.13 Elect Director Keith Wimbush For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VELTI PLC Ticker: VELT Security ID: G93285107 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: JUN 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Elect Phokion Potamianos as Director For For Management 3 Elect Mari Baker as Director For For Management 4 Reelect Nicholas P. Negroponte as For For Management Director 5 Reelect Alex Moukas as Director For For Management 6 Reappoint Baker Tilly Virchow Krause, For For Management LLP as Auditors 7 Authorize Board to Fix Remuneration of For For Management Auditors 8 Amend Velti plc 2mployee Share For Against Management Incentive Plan 9 Amend Velti plc 2on-Employee For Against Management Share Incentive Plan VIROPHARMA INCORPORATED Ticker: VPHM Security ID: 928241108 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William D. Claypool For For Management 1.2 Elect Director Julie H. McHugh For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management VIRTUSA CORPORATION Ticker: VRTU Security ID: 92827P102 Meeting Date: SEP 12, 2012 Meeting Type: Annual Record Date: JUL 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Izhar Armony For For Management 1.2 Elect Director Rowland T. Moriarty For For Management 1.3 Elect Director Martin Trust For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VITAMIN SHOPPE, INC. Ticker: VSI Security ID: 92849E101 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director B. Michael Becker For For Management 1.2 Elect Director Catherine E. Buggeln For For Management 1.3 Elect Director Deborah M. Derby For For Management 1.4 Elect Director John H. Edmondson For For Management 1.5 Elect Director David H. Edwab For For Management 1.6 Elect Director Richard L. Markee For For Management 1.7 Elect Director Richard L. Perkal For For Management 1.8 Elect Director Beth M. Pritchard For For Management 1.9 Elect Director Katherine Savitt For For Management 1.10 Elect Director Anthony N. Truesdale For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management VULCAN MATERIALS COMPANY Ticker: VMC Security ID: 929160109 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas J. McGregor For For Management 1.2 Elect Director Lee J. Styslinger, III For For Management 1.3 Elect Director Vincent J. Trosino For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Eliminate Supermajority Vote For For Management Requirement 5 Declassify the Board of Directors For For Management 6 Require Independent Board Chairman Against For Shareholder WAGEWORKS, INC. Ticker: WAGE Security ID: 930427109 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard M. Berkeley For For Management 1.2 Elect Director Jerome D. Gramaglia For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management WALTER INVESTMENT MANAGEMENT CORP. Ticker: WAC Security ID: 93317W102 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven R. Berrard For For Management 1.2 Elect Director Ellyn L. Brown For For Management 1.3 Elect Director Denmar J. Dixon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Amend Charter Provisions Relating to For For Management Former REIT Status 5 Amend Charter Provisions that are For For Management Irrelevant 6 Amend Charter to Adopt Articles For Against Management Supplementary 7 Amend Charter to Revise For For Management Indemnification Provisions 8 Amend Charter to Change Articles Six, For For Management Seven and Eight 9 Ratify Auditors For For Management WESTERN REFINING, INC. Ticker: WNR Security ID: 959319104 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William D. Sanders For For Management 1.2 Elect Director Ralph A. Schmidt For For Management 1.3 Elect Director Jeff A. Stevens For For Management 2 Ratify Auditors For For Management WESTLAKE CHEMICAL CORPORATION Ticker: WLK Security ID: 960413102 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert T. Blakely For For Management 1.2 Elect Director Albert Chao For Withhold Management 1.3 Elect Director Michael J. Graff For For Management 1.4 Elect Director R. Bruce Northcutt For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management WEX INC. Ticker: WEX Security ID: 96208T104 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shikhar Ghosh For For Management 1.2 Elect Director Kirk P. Pond For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management WNS HOLDINGS LTD. Ticker: WNS Security ID: 92932M101 Meeting Date: SEP 04, 2012 Meeting Type: Annual Record Date: JUL 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Adoption of Annual Audited Accounts For For Management for the Financial Year Ending March 31, 2012 2 Ratify Grant Thornton India LLP as the For For Management Auditors 3 Authorize Board to Fix Remuneration of For For Management Auditors 4 Reelect Jeremy Young as a Director For For Management 5 Reelect Eric Herr as a Director For For Management 6 Approve Remuneration of Directors For For Management XPO LOGISTICS, INC. Ticker: XPO Security ID: 983793100 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director G. Chris Andersen For For Management 1.2 Elect Director Oren G. Shaffer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation Pioneer AMT - Free Municipal Fund The Fund held no securities during the period covered by this report in which there was a securityholder vote. Accordingly, there are no proxy votes to report. Pioneer Select Mid Cap Growth Fund ABERCROMBIE & FITCH CO. Ticker: ANF Security ID: 002896207 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: MAY 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James B. Bachmann For For Management 1b Elect Director Michael E. Greenlees For For Management 1c Elect Director Kevin S. Huvane For For Management 1d Elect Director Michael S. Jeffries For For Management 1e Elect Director John W. Kessler For For Management 1f Elect Director Craig R. Stapleton For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Pro-rata Vesting of Equity Plans Against For Shareholder 5 Require Shareholder Approval of Against For Shareholder Specific Performance Metrics in Equity Compensation Plans AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel T. Byrne For For Management 1b Elect Director Dwight D. Churchill For For Management 1c Elect Director Sean M. Healey For For Management 1d Elect Director Harold J. Meyerman For For Management 1e Elect Director William J. Nutt For For Management 1f Elect Director Tracy P. Palandjian For For Management 1g Elect Director Rita M. Rodriguez For For Management 1h Elect Director Patrick T. Ryan For For Management 1i Elect Director Jide J. Zeitlin For For Management 2 Approve Restricted Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management AMERICAN PUBLIC EDUCATION, INC. Ticker: APEI Security ID: 02913V103 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric C. Andersen For For Management 1.2 Elect Director Wallace E. Boston, Jr. For For Management 1.3 Elect Director J. Christopher Everett For For Management 1.4 Elect Director Barbara G. Fast For For Management 1.5 Elect Director Jean C. Halle For For Management 1.6 Elect Director Timothy J. Landon For For Management 1.7 Elect Director Westley Moore For For Management 1.8 Elect Director Timothy T. Weglicki For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management AUTODESK, INC. Ticker: ADSK Security ID: 052769106 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carl Bass For For Management 1b Elect Director Crawford W. Beveridge For For Management 1c Elect Director J. Hallam Dawson For For Management 1d Elect Director Thomas Georgens For For Management 1e Elect Director Per-Kristian Halvorsen For Against Management 1f Elect Director Mary T. McDowell For For Management 1g Elect Director Lorrie M. Norrington For For Management 1h Elect Director Stacy J. Smith For For Management 1i Elect Director Steven M. West For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation BROOKDALE SENIOR LIVING INC. Ticker: BKD Security ID: 112463104 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jackie M. Clegg For For Management 1.2 Elect Director Randal A. Nardone For For Management 1.3 Elect Director James R. Seward For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CARMAX, INC. Ticker: KMX Security ID: 143130102 Meeting Date: JUN 24, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald E. Blaylock For For Management 1.2 Elect Director Rakesh Gangwal For For Management 1.3 Elect Director Mitchell D. Steenrod For For Management 1.4 Elect Director Thomas G. Stemberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Amend Articles of Incorporation to For For Management Update and Modify Certain Provisions Related to Indemnification CROCS, INC. Ticker: CROX Security ID: 227046109 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raymond D. Croghan For Withhold Management 1.2 Elect Director Peter A. Jacobi For For Management 1.3 Elect Director Doreen A. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CUBIST PHARMACEUTICALS, INC. Ticker: CBST Security ID: 229678107 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Bonney For For Management 1.2 Elect Director Mark Corrigan For For Management 1.3 Elect Director Alison Lawton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Amend Bylaws to Make Changes Related For For Management to Cubist's Recent Separation of the Roles of Chief Executive Officer and President 5 Amend Bylaws Regarding the Conduct of For For Management Stockholder Meetings 6 Amend the Charter to Give the CEO For For Management Authority to Call Special Meetings 7 Ratify Auditors For For Management DAVITA HEALTHCARE PARTNERS INC. Ticker: DVA Security ID: 23918K108 Meeting Date: JUN 17, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Pamela M. Arway For For Management 1b Elect Director Charles G. Berg For For Management 1c Elect Director Carol Anthony ('John') For For Management Davidson 1d Elect Director Paul J. Diaz For For Management 1e Elect Director Peter T. Grauer For For Management 1f Elect Director Robert J. Margolis For For Management 1g Elect Director John M. Nehra For For Management 1h Elect Director William L. Roper For For Management 1i Elect Director Kent J. Thiry For For Management 1j Elect Director Roger J. Valine For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Pro-rata Vesting of Equity Awards Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder DELTA AIR LINES, INC. Ticker: DAL Security ID: 247361702 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Anderson For For Management 1b Elect Director Edward H. Bastian For For Management 1c Elect Director Roy J. Bostock For For Management 1d Elect Director John S. Brinzo For For Management 1e Elect Director Daniel A. Carp For For Management 1f Elect Director David G. DeWalt For For Management 1g Elect Director William H. Easter, III For For Management 1h Elect Director Mickey P. Foret For For Management 1i Elect Director Shirley C. Franklin For For Management 1j Elect Director David R. Goode For For Management 1k Elect Director George N. Mattson For For Management 1l Elect Director Paula Rosput Reynolds For For Management 1m Elect Director Kenneth C. Rogers For For Management 1n Elect Director Kenneth B. Woodrow For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder DOLLAR TREE, INC. Ticker: DLTR Security ID: 256746108 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arnold S. Barron For For Management 1.2 Elect Director Macon F. Brock, Jr. For For Management 1.3 Elect Director Mary Anne Citrino For For Management 1.4 Elect Director H. Ray Compton For For Management 1.5 Elect Director Conrad M. Hall For For Management 1.6 Elect Director Lemuel E. Lewis For For Management 1.7 Elect Director J. Douglas Perry For For Management 1.8 Elect Director Bob Sasser For For Management 1.9 Elect Director Thomas A. Saunders, III For For Management 1.10 Elect Director Thomas E. Whiddon For For Management 1.11 Elect Director Carl P. Zeithaml For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Deferred Compensation Plan For For Management 4 Ratify Auditors For For Management 5 Increase Authorized Common Stock For For Management EVERCORE PARTNERS INC. Ticker: EVR Security ID: 29977A105 Meeting Date: JUN 19, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger C. Altman For For Management 1.2 Elect Director Pedro Aspe For For Management 1.3 Elect Director Richard I. Beattie For Withhold Management 1.4 Elect Director Francois de Saint Phalle For For Management 1.5 Elect Director Gail B. Harris For For Management 1.6 Elect Director Curt Hessler For For Management 1.7 Elect Director Robert B. Millard For For Management 1.8 Elect Director Anthony N. Pritzker For For Management 1.9 Elect Director Ralph L. Schlosstein For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management EXACTTARGET, INC. Ticker: ET Security ID: 30064K105 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Julie M.B. Bradley For For Management 1.2 Elect Director Scott M. Maxwell For For Management 2 Approve Qualified Employee Stock For Against Management Purchase Plan 3 Ratify Auditors For For Management FIRST CASH FINANCIAL SERVICES, INC. Ticker: FCFS Security ID: 31942D107 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jorge Montano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GULFPORT ENERGY CORPORATION Ticker: GPOR Security ID: 402635304 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald L. Dillingham For For Management 1.2 Elect Director Craig Groeschel For For Management 1.3 Elect Director David L. Houston For For Management 1.4 Elect Director James D. Palm For For Management 1.5 Elect Director Scott E. Streller For For Management 2 Increase Authorized Common Stock For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management IMAX CORPORATION Ticker: IMX Security ID: 45245E109 Meeting Date: JUN 11, 2013 Meeting Type: Annual/Special Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Richard L. Gelfond as Director For For Management 1.2 Elect Michael MacMillan as Director For For Management 1.3 Elect I. Martin Pompadur as Director For For Management 1.4 Elect Bradley J. Wechsler as Director For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Amend Articles of Amalgamation of the For For Management Company 4 Amend By-law No. 1 of the Company For For Management 5 Approve Omnibus Stock Plan For For Management 6 Advisory Vote on Executive For For Management Compensation Approach LINKEDIN CORPORATION Ticker: LNKD Security ID: 53578A108 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. George "Skip" Battle For For Management 1.2 Elect Director Michael J. Moritz For For Management 2 Ratify Auditors For For Management MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard Haythornthwaite For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Silvio Barzi For For Management 1d Elect Director David R. Carlucci For For Management 1e Elect Director Steven J. Freiberg For For Management 1f Elect Director Nancy J. Karch For For Management 1g Elect Director Marc Olivie For For Management 1h Elect Director Rima Qureshi For For Management 1i Elect Director Jose Octavio Reyes For For Management Lagunes 1j Elect Director Mark Schwartz For For Management 1k Elect Director Jackson P. Tai For For Management 1l Elect Director Edward Suning Tian For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MONOLITHIC POWER SYSTEMS, INC. Ticker: MPWR Security ID: 609839105 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert Chang For For Management 1.2 Elect Director Eugen Elmiger For For Management 1.3 Elect Director Michael R. Hsing For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management ON ASSIGNMENT, INC. Ticker: ASGN Security ID: 682159108 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William E. Brock For For Management 1.2 Elect Director Edwin A. Sheridan, IV For For Management 1.3 Elect Director Brian J. Callaghan For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management REGENERON PHARMACEUTICALS, INC. Ticker: REGN Security ID: 75886F107 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael S. Brown For Withhold Management 1.2 Elect Director Leonard S. Schleifer For Withhold Management 1.3 Elect Director Eric M. Shooter For Withhold Management 1.4 Elect Director George D. Yancopoulos For Withhold Management 2 Ratify Auditors For For Management SABRA HEALTH CARE REIT, INC. Ticker: SBRA Security ID: 78573L106 Meeting Date: JUN 19, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Craig A. Barbarosh For For Management 1b Elect Director Robert A. Ettl For For Management 1c Elect Director Michael J. Foster For For Management 1d Elect Director Richard K. Matros For For Management 1e Elect Director Milton J. Walters For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SALIX PHARMACEUTICALS, LTD. Ticker: SLXP Security ID: 795435106 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Chappell For For Management 1.2 Elect Director Thomas W. D'Alonzo For For Management 1.3 Elect Director William P. Keane For For Management 1.4 Elect Director Carolyn J. Logan For For Management 1.5 Elect Director Mark A. Sirgo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SANDISK CORPORATION Ticker: SNDK Security ID: 80004C101 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael E. Marks For For Management 1.2 Elect Director Kevin DeNuccio For For Management 1.3 Elect Director Irwin Federman For For Management 1.4 Elect Director Steven J. Gomo For For Management 1.5 Elect Director Eddy W. Hartenstein For For Management 1.6 Elect Director Chenming Hu For For Management 1.7 Elect Director Catherine P. Lego For For Management 1.8 Elect Director Sanjay Mehrotra For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SEMTECH CORPORATION Ticker: SMTC Security ID: 816850101 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glen M. Antle For For Management 1.2 Elect Director W. Dean Baker For For Management 1.3 Elect Director James P. Burra For For Management 1.4 Elect Director Bruce C. Edwards For For Management 1.5 Elect Director Rockell N. Hankin For For Management 1.6 Elect Director James T. Lindstrom For For Management 1.7 Elect Director Mohan R. Maheswaran For For Management 1.8 Elect Director John L. Piotrowski For For Management 1.9 Elect Director Carmelo J. Santoro For For Management 1.10 Elect Director Sylvia Summers For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management THE TJX COMPANIES, INC. Ticker: TJX Security ID: 872540109 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zein Abdalla For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Alan M. Bennett For For Management 1.4 Elect Director Bernard Cammarata For For Management 1.5 Elect Director David T. Ching For For Management 1.6 Elect Director Michael F. Hines For For Management 1.7 Elect Director Amy B. Lane For For Management 1.8 Elect Director Dawn G. Lepore For For Management 1.9 Elect Director Carol Meyrowitz For For Management 1.10 Elect Director John F. O'Brien For For Management 1.11 Elect Director Willow B. Shire For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TW TELECOM INC. Ticker: TWTC Security ID: 87311L104 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory J. Attorri For For Management 1.2 Elect Director Spencer B. Hays For For Management 1.3 Elect Director Larissa L. Herda For For Management 1.4 Elect Director Kevin W. Mooney For For Management 1.5 Elect Director Kirby G. Pickle For For Management 1.6 Elect Director Roscoe C. Young, II For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder END NPX REPORT
